Citation Nr: 1814032	
Decision Date: 03/06/18    Archive Date: 03/14/18

DOCKET NO.  11-17 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for a right knee disability, currently rated as 10 percent disabling based on limitation of extension and 20 percent disabling based on limitation of flexion. 

2.  Entitlement to an increased rating for an increased rating for a left knee disability, currently rated as 10 percent disabling based on limitation of extension and 20 percent disabling based on limitation of flexion. 

3.  Entitlement to an increased rating for a service-connected right carpal tunnel syndrome (CTS), rated as noncompensable for the period prior to January 13, 2015, and 30 percent disabling thereafter.

4.  Entitlement to an increased rating for a service-connected left carpal tunnel syndrome (CTS), rated as noncompensable for the period prior to January 13, 2015, and 20 percent disabling thereafter.

5.  Entitlement to an increased rating for bilateral pes planus, rated as noncompensable for the period prior to September 21, 2016, and 50 percent disabling thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Fagan, Counsel


INTRODUCTION

The Veteran served on active duty from January 1989 to January 2009. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

These matters were previously before the Board in November 2014, at which time the Board granted increased 10 percent ratings for the right and left knee disabilities, and remanded the issues of entitlement to even higher ratings for the knees, along with the issues of entitlement to increased ratings for bilateral pes planus and bilateral carpal tunnel syndrome.  

By way of a November 2016 rating decision, the RO granted a 50 percent rating for bilateral pes planus, effective September 21, 2016; a 30 percent rating for right carpal tunnel syndrome (CTS), effective January 13, 2015; a 20 percent rating for left CTS, effective January 13, 2015; and separate 20 percent ratings for limitation of flexion for each the right and the left knee, effective September 21, 2016.  However, as those increases did not represent total grants of the benefits sought on appeal, the claims remained before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

The issues of entitlement to increased ratings for bilateral knee disabilities and bilateral carpal tunnel syndrome, and entitlement to a compensable rating for bilateral pes planus for the period prior to September 21, 2016, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

For the period from September 21, 2016, the Veteran has been in receipt of the maximum rating for bilateral pes planus.


CONCLUSION OF LAW

For the period from September 21, 2016, the criteria for a rating in excess of 50 percent for the service-connected bilateral pes planus are not met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107, 7104 (2012); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.14, 4.71a, Diagnostic Code 5276 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks a higher rating for her bilateral pes planus disability.  Following a review of the record, the Board finds that, for the period from September 21, 2016, a disability rating in excess of 50 percent is not warranted.  The issue of entitlement to an increased rating for the period prior to September 21, 2016, is addressed in the Remand portion below.

The Board observes that during a September 21, 2016 VA examination, the Veteran complained of constant pain located at the balls, ankles, and heels of both feet, whether sitting or standing.  She also reported flare-ups of her condition, and stated that she cannot run like she used to, wear flat shoes or boots, or stand for periods greater than one hour.  Her symptoms included pain accentuated on use and manipulation, characteristic calluses, tenderness of the plantar surfaces of both feet, decreased longitudinal arches, marked pronation, and inward bowing of the Achilles tendon, bilaterally, with no relief of symptoms with assistive devices.  She did not have indications of swelling on use or marked inward displacement and severe spasm of the Achilles tendon on manipulation.  The examiner noted that, due to her foot symptoms, the Veteran had decreased tolerance for long periods of standing, walking, or weight bearing exercise, and limited tolerance for running or climbing.

Based on the foregoing symptoms suggestive of pronounced flatfoot, bilaterally, the Veteran was assigned a 50 percent rating for her bilateral foot disability, effective September 21, 2016, the date of the examination.  That rating is the maximum disability rating assignable for pes planus, and includes consideration of pain on manipulation and use of the feet.  38 C.F.R. § 4.71a, Diagnostic Code 5276.  No higher rating is provided by the rating schedule.  

Thus, for the period from September 21, 2016, the Veteran is in receipt of the maximum rating assignable for her bilateral pes planus, and higher ratings may not be assigned by analogy pursuant to other diagnostic criteria.  See Copeland v. McDonald, 27 Vet. App. 333, 338 (2015) citing Suttmann v. Brown, 5 Vet. App. 127, 134 (1993) (providing that "[a]n analogous rating . . . may be assigned only where the service-connected condition is 'unlisted.'").  To assign a separate rating for symptoms of pain due to plantar fasciitis would amount to prohibited pyramiding.  38 C.F.R. § 4.14.

As such, a rating in excess of 50 percent for the period from September 21, 2016, is denied.  38 U.S.C. § 5107 (2012); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).




ORDER

For the period from September 21, 2016, a disability rating in excess of 50 percent for bilateral pes planus is denied.


REMAND


The Board sincerely regrets the additional delay caused by another remand of these longstanding increased rating claims.  Nevertheless, such remand is necessary in order to obtain adequate examinations and outstanding records.

Foremost, in Correia v. McDonald, the Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 4.59 required that VA joint examinations must, where possible, include range of motion results for pain on both active and passive motion, in weight-bearing and nonweight-bearing, and, if possible, with the range of the opposite undamaged joint.  28 Vet. App. 158 (2016).

Here, while the Veteran was just afforded VA examinations in September 2016 related to her knee and wrist disabilities, those examinations did not include active and passive motion, nor did the examiner address range of motion in weight-bearing and nonweight-bearing, if possible, despite noting pain with weight bearing in both the knees and wrists.  Additionally, it appears that the Veteran was scheduled to undergo a nonservice-connected surgery on her left wrist in July 2017, and thus, the September 2016 VA examination findings may not be reflective of her current disability level.  Thus, the Board finds that new examinations are necessary.  

The Board also finds that, on remand, the examiner(s) should address some seemingly inconsistent or otherwise unclear findings.  In this regard, with respect to the knees, the Board observes that during the September 2016 VA examination, it was noted that the Veteran was only able to flex her knees to 30 degrees and had extension to -10 degrees.  Notably, she was not being seen during a flare up.  The examiner in the same report then noted that the Veteran had decreased tolerance for sitting with her legs flexed to 90 degrees or greater, suggesting that she is able to flex to 90 degrees or greater.  Indeed, the findings on range of motion testing of approximately 20 degrees of movement in each knee would seemingly preclude sitting and interfere with normal standing or walking; yet the Veteran was not noted to be unable to sit during the examination, to not be able to stand up straight due to limited knee extension, or to walk with an abnormal gait.  And, no such problems sitting, standing, or walking due to limited knee flexion or extension were documented in treatment notes proximate or dating since the September 2016 examination.

On the contrary, ongoing treatment notes show the Veteran to be active or to otherwise exhibit significantly more range of motion than as documented on the September 2016 VA examination.  In June 2016, she reported exercising, and in February 2017, she reported she has a sedentary job, supporting an ability to sit with knees flexed.  Then, in April, May, and June 2017, the Veteran reported that she works out several times a week, and was observed to have a normal gait.  In April 2017, she had full extension in both her right and left knees, and flexion was limited to no worse than 118 degrees in either knee.  The Board also notes that in October 2015, at which time the Veteran rated her pain as 8/10, she exhibited full range of left knee motion.  Given that the September 2016 findings on VA examination are seemingly inconsistent, both internally and with the record as a whole, they should be addressed on remand.

The Board also finds that on remand, an examiner should address a notation on the September 2016 VA examination report relating to the wrists suggesting that the Veteran's bilateral wrist arthritis is progression of her bilateral carpal tunnel syndrome.  In this regard, it is unclear to the Board how the Veteran's median nerve disability has caused arthritis.  Indeed, general research appears to show that arthritis is a risk factor for CTS, but not the other way around.  See, e.g., https://www.arthritis.org/about-arthritis/types/carpal-tunnel-syndrome/.  Thus, the Board finds that a rationale for such a finding is necessary.  Additionally, the Board notes that in January 2016, the Veteran was found to have De Quervain's tenosynovitis in the left upper extremity.  It is unclear to the Board whether such a disability is separate from the Veteran's left wrist CTS.  Such should be addressed on remand.

Finally, it appears that there are outstanding treatment records.  During the September 2016 VA examination, the Veteran reported a consultation outside of VA for her feet occurring in 2015; however, no associated treatment records have been obtained.  Additionally, there appear to be outstanding treatment records for the period dating between the Veteran's January 2009 separation from service and April 2014, when the Veteran established care at the VA.  While the Veteran has submitted a couple of treatment records dated in 2011, it does not appear that all records have been submitted.  In this regard, she reported to VA in 2014 that she underwent a right CTS surgery in 2012; however, no records related to that procedure have been obtained.  Given that there is a period of nearly five years during which there are essentially no treatment records and no examination, the Board finds that efforts should be made to obtain all outstanding treatment records.

Accordingly, the case is REMANDED for the following action

1.  With any needed assistance from the Veteran, obtain all outstanding records related to private treatment she has received for her knee, wrist, or foot disabilities, to specifically include (1) any additional records associated with treatment at the Naval Hospital Guantanamo Bay, Cuba, from 2009 to 2014; and (2) any records associated with right carpal tunnel surgery; and (3) other private treatment she has received for her feet, including a podiatry consultation in 2015.  Any relevant private records that are already available through the VA medical facility's viewing tools (such as Vista Imaging), must also be associated with the claims file.

In addition, obtain all outstanding VA treatment records dated since June 2017.

2.  After the development requested in item 1 has been completed to the extent possible, schedule the Veteran for a VA examination to determine the current severity of her bilateral knee and wrist disabilities.  All tests deemed necessary should be conducted and the results reported. All objective and subjective symptoms should be described in detail.  Following review of the claims file and examination of the Veteran, the examiner should respond to the following:

(a) Please report the range of motion of the Veteran's right and left knees and wrists (1) in active motion; (2) in passive motion; (3) in weight-bearing; and (4) in nonweight-bearing.  If you are unable to conduct the required testing or conclude that certain range of motion testing is not necessary in this case, please explain why that is so.

Please also describe all functional limitations of the knees and wrists present (a) after repetition over time; and (b) during flare-ups.  In doing so, please specifically ask the Veteran to describe the additional functional loss she suffers during flares and after repetition.  Then, based on all of the evidence of record, please estimate, in degrees, the additional loss of range of motion after repetition over time and, if the Veteran reports flare-ups, the additional loss of range of motion due to flare-ups.  The Veteran's statements, her medical records, and other relevant sources should be considered, as necessary, to obtain the information needed to provide the estimates.  If, however, you determine you are unable to provide the requested estimates, please clearly explain why that is so, citing the information you reviewed prior to reaching that conclusion.

Finally, to the extent possible, please address the September 2016 VA examiner's findings as they relate to the knees and wrists, including the range of motion findings on examination of the knees (bilateral motion from -10 degrees of extension to 30 degrees of flexion), as well as the notation that the Veteran's degenerative changes of the wrist were a progression of CTS, a nerve disability.

A complete rationale for the opinions rendered must be provided.  If you cannot provide the requested opinions without resorting to speculation, please expressly indicate this and provide a supporting rationale as to why that is so.

3.  After completing the requested actions, and any additional action deemed warranted, readjudicate the claims on appeal.  If the benefits sought on appeal remain denied, provide a supplemental statement of the case to the Veteran and her representative and afford them an opportunity to respond.  Then, return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


